Citation Nr: 1809949	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a total rating based on individual unemployability (TDIU).

3.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood (psychiatric disorder).

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1971 to February 1973.

This matter comes to the Board of Veterans' Appeal (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2016 the Board, among other things, remanded some of the above issues.

The claims for higher ratings for a psychiatric disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction is due to the medication the Veteran takes for his service-connected psychiatric disorder.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment at all times during the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


2.  The criteria for a TDIU have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran claims he is entitled to service connection for erectile dysfunction because it is due to his service-connected psychiatric disorder, including the medication he takes to treat his psychiatric disorder.   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection is in effect for a psychiatric disorder.  Moreover, the record shows the Veteran being diagnosed with erectile dysfunction.  See, e.g., VA examination dated in June 2012.  Furthermore, in May 2016 the appellant's counselor opined that the medication the Veteran takes to treat his psychiatric disorder (i.e., citalopram hydrobromide - 40mg twice a day) contributed to his erectile dysfunction.  On the other hand, the June 2012, July 2012, and May 2017 VA examiners opined, in substance, that the Veteran's erectile dysfunction was not due to his psychiatric disorder, including the medication he takes to treat his psychiatric disorder.  The VA examiners opinions did not specifically discuss the Veteran's use of citalopram hydrobromide to treat his service-connected psychiatric disorder.  Moreover, publicly available records list ejaculation dysfunction as a side effect of taking citalopram hydrobromide.  Therefore, the Board finds that the May 2016 counselor's opinion has greater probative value than the VA examiners opinions because it was the only opinion that specifically considered the Veteran's use of citalopram hydrobromide and the role it could play in causing erectile dysfunction.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that secondary service connection for erectile dysfunction is warranted.  

The TDIU Claim

The Veteran asserts, in substance, that his service-connected disabilities prevent substantial employment.   

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  In calculating if the Veteran met the above schedular criteria VA combines the Veteran's service connected orthopedic disorders.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Board finds that the Veteran's service-connected headaches, psychiatric disorder, hearing loss, and tinnitus come from a common etiology or are secondary to one of the other disabilities.  See 38 C.F.R. § 4.16(a)(2).  Therefore, the Board finds that his disabilities meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at all times during the pendency of the appeal.  Thus, the question for the Board to consider is when, if ever, his service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

In his two January 2011 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the appellant reported that he last worked full-time and he became too disabled to work in 1997.  As to his employment history, he notified VA that before becoming too disabled to work he was employed at Eagles Electric Company as a production supervisor for the past seven years.  He also reported that he had earned $2,100 a month when he worked at Eagles Electric Company as a Production Supervisor.  The most he had ever earned in a year was $50,000 in 1997.  As to his education and training, he reported that he had four years of college and obtained a B.S. in physical education.

The Board finds that the Veteran's lack of experience in occupations that require him to be physically active/labor when combined with the danger caused by working in such a setting when his ability to communicate with others is impaired by his bilateral hearing loss and tinnitus, the problems that would be caused by his headaches working in a loud environment such as a construction zone, and the problems his psychiatric disorder would cause him working with as part of a team of laborers make obtaining and retaining employment that requires him to be physically active very unlikely.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  Moreover, the Board finds that the symptoms and manifestations of the Veteran's bilateral hearing loss, tinnitus and headaches along with his psychiatric disorder impairs his ability to interact with others in the work place and to stay focused enough to work with and/or supervise others in a sedentary work setting.  Id.  In this regard, in May and June 2015 one of the Veteran's private healthcare providers opined as follows "[i]t is my best clinical opinion that his service related conditions of [t]innitus and [m]igraines and the secondary mood disorder, obesity and diabetes that are caused by the medical conditions make this client totally and permanently disabled and unemployable." 

Even when discounting the employment difficulties caused by the Veteran's non service-connected disabilities (i.e., obesity and diabetes), the Board finds that while the Veteran could probably obtain some type of employment that requires manual labor, that the most probative evidence of record shows that his service-connected disabilities would prevent him from securing or following a "substantially gainful" occupation given his work history (i.e., never having been employed in this filed) and the collective adverse impact his service-connected bilateral hearing loss, tinnitus, headaches, and psychiatric disorder would have on performing jobs that require manual labor.  Likewise, the Board finds that while the Veteran could probably obtain some type of sedentary employment, that the most probative evidence of record shows that his service-connected disabilities would prevent him from securing or following a "substantially gainful" occupation given the collective adverse impact his service-connected bilateral hearing loss, tinnitus, headaches, and psychiatric disorder would have on effectively interact with subordinates as a supervisor as well as with other co-workers in a sedentary work setting despite his experience working as a supervisor.  Therefore, the Board finds that the collective adverse impact of the Veteran's service-connected disabilities would also prevent him from securing or following a "substantially gainful" occupation in a sedentary work setting.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  The Board therefore finds that the criteria for a TDIU have been met.  


ORDER

Service connection for erectile dysfunction is granted.

Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted all times during the pendency of the appeal.


REMAND

As to the claim for a higher evaluation for a psychiatric disorder, the Board finds that a remand for a new VA examination is required to take into account the evidence added to the claims file since the Veteran's last VA examination in August 2015.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

As to the claim for a compensable rating for bilateral hearing loss, the Board finds that a remand for a statement of the case (SOC) is required because the Veteran in May 2017 filed a notice of disagreement as to the April 2016 rating decision that granted service connection for bilateral hearing loss and assigned a non compensable rating.  See Manlincon v. West, 12 Vet. App. 238 (1999)

While these issues are in remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file the Veteran's post-June 2016 treatment records from the Charleston VA Medical Center.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the problems caused by his psychiatric disorder.  Provide them a reasonable time to submit this evidence. 

4.  As to the claim for a compensable rating for bilateral hearing loss, issue the Veteran a SOC.  Thereafter only return this issue to the Board if the Veteran perfects his appeal by filing a timely Substantive Appeal.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his psychiatric disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

6.  Then adjudicate the claim for a higher rating for a psychiatric disorder.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


